—Order, Supreme Court, New York County (Charles Ramos, J.), entered July 10, 1998, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly granted dismissing plaintiffs remaining claim that defendant aided and abetted the nonparty developer’s alleged breach of fiduciary duty, since plaintiff offered no evidence that defendant had actual knowledge of the alleged breaches (see, Lenczycki v Shearson Lehman Hutton, 238 AD2d 248, lv dismissed in part and denied in part 91 NY2d 918). We therefore need not and do not decide whether breaches of fiduciary duty by nonparties occurred. Concur — Sullivan, J. P., Tom, Lerner and Andrias, JJ.